Citation Nr: 0915930	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  01-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for tinea pedis, 
evaluated as 10 percent disabling from June 28, 1998 and 
noncompensable from February 11, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1974 to May 
1976.  He also served in the reserves and had active duty for 
training from June 13, 1998 to June 27, 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for tinea pedis and 
awarded a 10 percent evaluation from June 28, 1998 and a 
noncompensable evaluation from February 11, 1999.  The Board 
remanded this matter for further development in February 2004 
and again in June 2007.  The issues of service connection for 
a right knee disability and hypertension, which were 
previously remanded by the Board, are no longer in appellate 
status because they were granted by August 2006 and October 
2008 rating decisions.


FINDINGS OF FACT

1.  From June 28, 1998 to February 10, 1999, the Veteran's 
tinea pedis was not manifested by eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

2.  Since February 10, 1999, the Veteran's tinea pedis was 
not manifested by eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area; nor 
was it manifested by dermatitis or eczema of at least 5 
percent of the entire body or of the exposed affected areas, 
or the requirement of intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  From June 28, 1998 to February 10, 1999, the criteria for 
a rating in excess of 10 percent for tinea pedis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7806, 7813 (2001).

2.  Since February 11, 1999, the criteria for a compensable 
rating for tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2001 & 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2008).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Here, the separate ratings set by the RO are 
appropriate.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

After the Veteran filed his claim for service connection for 
his skin disability, the regulations pertaining to the 
evaluation of skin disorders were amended, effective August 
30, 2002.  Where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 (2008).  
Therefore, the Board must evaluate the Veteran's claim for a 
higher initial evaluation under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, for any date prior to August 30, 2002, 
the Board cannot apply the revised regulations.

According to the regulations, the previous and current 
versions of Diagnostic Code 7813 states that dermatophytosis 
is to be rated as disfigurement of the head, neck, or face 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  As the Veteran's predominant 
disability manifests itself by skin irritation, the disorder 
is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Prior to August 30, 2002, Diagnostic Code 7806, provided a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent disability evaluation was 
warranted for eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 30 percent 
disability evaluation was assigned under this Code for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  Id.

Effective from August 30, 2002, Diagnostic Code 7806 provides 
a noncompensable evaluation for dermatitis or eczema 
involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy was required during the prior 12-month 
period.  A 10 percent disability evaluation is assigned if 
there is dermatitis or eczema of at least 5 percent of the 
entire body, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).  For the next higher 30 percent disability 
evaluation, there must be dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the prior 12- 
month period.  Id.

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the Veteran's tinea pedis most closely approximates 
the criteria for a 10 percent disability evaluation for the 
period before February 11, 1999 and a noncompensable rating 
after that date.  See 38 C.F.R. 
§ 4.118, DC 7806 (2001 & 2008).

Treatment records immediately following the Veteran's return 
from active duty for training showed blisters, scales, and 
skin peeling off the feet.  A July 1998 VA treatment records 
notes "big hunks of skin coming off."  Itching was also 
noted on a progress note from the same month.  These symptoms 
correlate with the 10 percent rating under the old criteria.  
The next higher rating of 30 percent requires a showing of 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  There is no evidence of that 
symptomatology.

The Veteran underwent a VA examination in February 1999.  The 
examiner diagnosed only dry, scaly skin on both heels.  The 
Veteran was status post trimming of the skin on both heels.

Another VA examination was conducted in March 2004.  The 
examiner noted thickened skin on both heels and the bottom of 
the Veteran's feet.  There was a scaly rash between the toes 
and some on the bottom of the feet.  The rash covered about 
half the feet, which was 2 percent of the body area.  At the 
time of the examination, the Veteran's treatment consisted of 
Medrol.  The Veteran reported being treated with a steroid 
cream, but the examiner did not see any note relating to that 
within the VA electronic records system.  The Board's June 
2007 remand ordered a new VA examination because the March 
2004 examination failed to adequately address the nature and 
duration of any systemic therapy.

Pursuant to the Board's June 2007 remand, a VA examination 
was conducted in July 2008.  The examiner noted that none of 
the exposed area of the Veteran's body was affected and less 
than 5 percent of the total body area was affected.  There 
was found to be no indication of dermatophytosis at the time 
of examination.  There was minimal superficial, non-pruritic 
flaking and non-specific patches not consistent with 
dermatophytosis.  There was alopecia of the distal legs to 
the mid-calf bilaterally.  At the time of examination, the 
Veteran was not being treated for tinea pedis either 
topically or systemically.  The examiner noted that there 
were no reported recurrences of tinea pedis since June 2007.  
The Veteran was status post partial bilateral plantar 
fasciotomies.

Although the Veteran has asserted that he acquired plantar 
fasciitis as a result of service, he has not been service-
connected for that condition.  A March 2003 VA outpatient 
podiatry note indicated that the Veteran was treated with 
steroid shots for a few months.  These shots helped to 
alleviate the burning sensation in the plantar surfaces of 
his feet.  There is no indication that these steroid shots or 
any other systemic therapies were used to treat the service-
connected tinea pedis.

A compensable evaluation is not warranted for the period 
after February 11, 1999 because the body area affected is not 
exposed or extensive.  Likewise, the disability picture does 
not meet the new criteria requiring dermatitis or eczema of 5 
percent of the body or systemic therapy.  Thus, the appeal 
must be denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2003 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran filed his initial claims before the notice 
requirements became law.  He was not prejudiced by the timing 
of the April 2003 notice because he was given the opportunity 
to submit more evidence and have his claim readjudicated.  

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), in July 2007.  Here, 
the Veteran is challenging the initial evaluation following 
the grant of service connection for tinea pedis.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective dates have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the initial evaluation 
assigned to him for tinea pedis.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records and VA treatment records, 
and VA examinations were conducted. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to a higher initial evaluation for tinea pedis, 
evaluated as 10 percent disabling from June 28, 1998 and 
noncompensable from February 11, 1999 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


